DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 07/29/2022 has been entered. Claims 1-2, 4-10 have been amended. Claims 11-17 remain withdrawn. Therefore, claims 1-10 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims.

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method (claims 13-17) and nonelected species (claims 11-12), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 5-6, recites “said inner structural ring is configured to bear substantially all of a tensile load when the tensile load is placed on said belay loop”; this recitation constitutes new matter because there is no support in the original specification for this limitation. To clarify, the specification states the inner structural ring is load bearing; which is not the same as “configured to bear substantially all of a tensile load”. 

    PNG
    media_image1.png
    121
    568
    media_image1.png
    Greyscale

In addition, in the final 2 lines, “said outer sheath is configured to bear substantially none of the tensile load when the tensile load is placed on said belay loop” is different in scope than the original disclosure explaining that the outer sheath is “not load bearing” because the original disclosure’s explanation could merely be stating that the outer sheath is not considered to require bearing a load when in use, but does not explicitly or inherently mean that it does not carry any tensile load when a tensile load is being applied to the inner sheath.  In short, “not load bearing” does not necessarily provide support for what is newly claimed.

Dependent claims are rejected since they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an outer surface with no ridges or lap joints around the circumference of the belay loop”; this recitation is indefinite because the stitching sections 50 and 54 (shown in figs. 5 & 6) suggests joints between the two sections being stitched as well as at least small size ridges as a result of the stitching. Also note, but not necessary for this rejection, that the term “around” is broad such that the scope of this negative limitation [“no”] meets said broadest reasonable interpretation of “around” which means ‘near or in the vicinity of’ or the like.  This limitation will be examined as best understood. The same issue applies to claim 10.
Dependent claims are rejected since they depend from a rejected claim.

Claim Interpretation
Claim 1 lines 5-8, recites “said inner structural ring is configured to bear substantially all of a tensile load when the tensile load is placed on said belay loop, and wherein said outer sheath is configured to bear substantially none of the tensile load when the tensile load is placed on said belay loop”; as best understood in light of the fact that it is an intended use limitation i.e. “configured to bear” and in light of the new matter rejection above, this recitation is being interpreted such the structure and design of the loop allows for that the inner structural ring bears all of a tensile load and allows for that the outer sheath bear substantially none of the tensile load. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chiu, US (2015/0352407); or, in the alternative, under 35 U.S.C. 103 as obvious over Chiu, US (2015/0352407) in view of Martin, US (8292029).
In regards to claim 1 Chiu discloses:
A load bearing belay loop (fig. 1), comprising: a load bearing inner structural ring (3); and an outer sheath (1) made from a sheet material (sheet rolled along both center of the circle as well as a circular axis passing through the thickness of the tube; see annotated drawings) that is tubular in configuration (as shown in fig. 1) and that is rolled axially to cover the inner ring (along the circular axis passing through the rolled tube), wherein said inner structural ring is configured to bear substantially all of a tensile load (intended use; in other words if the prior art structure configures it to bear substantially all of a tensile load, then it is said to meet the limitations; hence in the Chiu reference since the diameter of the winding yarn 3 is smaller than the outer sheath 1; when a load is applied to the belay loop it will inevitably bear substantially all of its tensile load onto the winding 3 which is intended to be the load bearing element; paragraph [0021] - also note as an alternative or combined interpretation that ‘all of a load’ includes a very small load in its scope) when the tensile load is placed on said belay loop (since the yarn 3 is not only intended to be the load-bearing element as described in paragraph [0021] but its thickness is also selected based on the load bearing capacity, hence the capacity of the entire assembly is expected to be borne by the wire that forms yarn 3 and in the same manner in the current invention), and wherein said the outer sheath is configured to bear substantially none of the tensile load when the tensile load is placed on said belay loop (as best understood per the new matter rejection above; intended use; in other words if the prior art outer sheath configured to bear substantially none of the tensile load, then it is said to meet the limitations; hence in the Chiu reference since the outer sheath exhibits a diameter larger than the diameter of the yarn 3 and in view of that yarn 3 is the element intended to bear the load, in view of the new matter rejection and claim interpretation above, examiner takes the position that the outer sheath of Chiu is configured to bear substantially none of the tensile load, in the same manner as in the current invention).
While reference Chiu discloses having significantly larger portion of the load be borne by the inner ring (see highlighted excerpt in paragraph [0021] below); If it was found that the Chiu references does not work in the manner where the inner structural ring is configured to bear substantially all of a tensile load and the outer sheath is configured to bear substantially none of the tensile load; examiner presents that: a change in form, proportions, or degree "will not sustain a patent"; Smith v. Nichols, 88 U.S. 112, 118-19 (1874); and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." (In re Williams, 36 F.2d 436, 438 (CCPA 1929) MPEP 2144.05 (II) (A); hence, it would have been obvious to a person of ordinary skill in the art, before the time of the effective filing date of the current invention to optimize the proportions / degrees of the inner and outer structural rings of Chiu to have the inner structural ring configured to bear substantially all of a tensile load and the outer sheath configured to bear substantially none of the tensile load to reduce the load and possibility of the tear of the outer sheath while loading the inner structural ring with substantially all of a tensile load to further fulfil Chiu reference’s intention i.e. having the winding 3 intended to be the load bearing element; paragraph [0021].


    PNG
    media_image2.png
    364
    422
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    85
    455
    media_image3.png
    Greyscale

Furthermore, if it was found that Chiu does not disclose the outer sheath (1) being made from a sheet material, examiner provides the rejection above in further view of Martin, where Martin teaches outer sheath (10) being made from a sheet material (11, 13).
	Alternative rejection providing a different interpretation of the limitation “rolled axially”; where rolled axially is interpreted as being rolled along the axis passing through the length of the sheet, in which case Chiu would not be disclosing “rolled axially”. However, Martin teaches sheet material (11, 13) that is tubular in configuration (as shown in fig. 2) and that is rolled axially (along axis X at arrows “A” as shown in reproduced fig. 1 below).

    PNG
    media_image4.png
    658
    496
    media_image4.png
    Greyscale

Therefore, before the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the rolled sheet material taught by Martin in place of the outer sheath of Chiu in order to provide for added layers for covering inner ring 3 to protect the load bearing component from outside elements i.e. water splashes, dirt, debris, etc. In addition, sheets are known to be easier to assembly into the final product (i.e. via simple step of rolling).
In regards to claim 4 Chiu discloses the inner structural ring is formed by winding a single filament in a plurality of windings to form a coil (abstract; excerpt below). In addition, the claim is a product by process claim and the “inner structural ring” does not depend on the process of making it.  The product-by-process limitation "formed by winding" would not be expected to impart distinctive structural characteristics to the inner structural ring.  Therefore, the claimed inner structural ring is not a different and unobvious inner structural ring from Chiu.
	
    PNG
    media_image5.png
    105
    462
    media_image5.png
    Greyscale

	In regards to claim 5 Chiu discloses the single filament is made from at least one of nylon, liquid crystal polymer, polyester, or polyethylene fibers (paragraph [0007]; see below).

    PNG
    media_image6.png
    43
    457
    media_image6.png
    Greyscale

In regards to claim 9 Chiu discloses the load bearing capacity of the belay loop is substantially the same as the load bearing capacity of the inner ring alone (since the yarn 3 is not only intended to be the load-bearing element as described in paragraph [0021] but its thickness is also selected based on the load bearing capacity, hence the capacity of the entire assembly is expected to be borne by the wire that forms yarn 3 and in the same manner in the current invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, US (2015/0352407) in view of Martin, US (8292029).
	In regards to claim 2 Chiu and Martin do not explicitly teach the inner ring is constructed to meet the 15 kN (3,372 pounds) minimum strength requirement of the climbing standard (EN 12277), and the outer sheath alone does not meet said minimum strength requirement. It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the current invention to manufacture the inner ring of Chiu as modified by Martin to comply with EN 12277 standards for the predictable result of allowing it to be used for its intended purpose in European countries under the European Standards of safety.
In regards to claim 3 Martin teaches the belay loop forms part of a climbing harness (harness shown in fig. 10) that includes a waist belt (19) and two leg loops (17s) connected by a leg loop cross piece (cross piece between the two leg loops; fig. 10; see annotated drawings).

    PNG
    media_image7.png
    547
    531
    media_image7.png
    Greyscale

	In regards to claim 6 Chiu does not explicitly disclose said coil has about 50 to 200 windings of filamentary material. However, it would have been obvious to one having ordinary skill in the art before the time of the invention to have the coil (inner ringc3) wind at 50 to 200 windings depending on the intended application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 7 Chiu as modified by Martin teaches the tubular sheath (10; Martin) comprises one first wrap rolled onto the inner ring (3; Chiu) and secured closed around the inner ring, and at least one additional wrap rolled onto the inner ring and secured closed around the inner ring and around the first wrap (rolled one wrap after the other at arrows A as shown in fig. 1 and explained in Col 3; LL53-61; see excerpt below; Martin). In addition, the claim is a product by process claim and the “tubular sheath” does not depend on the process of making it. The product-by-process limitation " rolled onto the inner ring and secured closed around the inner ring, and at least one additional wrap rolled onto the inner ring and secured closed around the inner ring " would not be expected to impart distinctive structural characteristics to the tubular sheath.  Therefore, the tubular sheath is not a different and unobvious inner structural ring from Chiu as modified by Martin.

    PNG
    media_image8.png
    234
    604
    media_image8.png
    Greyscale
 
In regards to claim 8 Martin teaches an outer surface (outer surface of outer sheath 10) with no ridges or lap joints around the circumference of the belay loop (see annotated drawings).

    PNG
    media_image6.png
    43
    457
    media_image6.png
    Greyscale


    PNG
    media_image9.png
    320
    397
    media_image9.png
    Greyscale

In regards to claim 10 Chiu as modified by Martin teaches the belay loop forms part of a climbing harness (harness shown in fig. 10; Martin) that includes a waist belt (19; Martin) and two leg loops (17s; Martin) connected by a leg loop cross piece (cross piece between the two leg loops; fig. 10; see annotated drawings; Martin), the single filament is made from at least one of nylon, liquid crystal polymer, polyester, or polyethylene fibers (paragraph [0007]; see below), the tubular sheath (10; Martin) comprises one first wrap rolled onto the inner ring (3; Chiu) and secured closed around the inner ring, and at least one additional wrap rolled onto the inner ring and secured closed around the inner ring and around the first wrap (rolled one wrap after the other at arrows A as shown in fig. 1 and explained in Col 3; LL53-61; see excerpt below; Martin). In addition, the claim is a product by process claim and the “tubular sheath” does not depend on the process of making it. The product-by-process limitation " rolled onto the inner ring and secured closed around the inner ring, and at least one additional wrap rolled onto the inner ring and secured closed around the inner ring " would not be expected to impart distinctive structural characteristics to the tubular sheath.  Therefore, the tubular sheath is not a different and unobvious inner structural ring from Chiu as modified by Martin, the belay loop has an outer surface (outer surface of outer sheath 10) with no ridges or lap joints around the circumference of the belay loop (see annotated drawings).

    PNG
    media_image7.png
    547
    531
    media_image7.png
    Greyscale


    PNG
    media_image6.png
    43
    457
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    234
    604
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    320
    397
    media_image9.png
    Greyscale

In regards to claim 10 Chiu and Martin do not explicitly teach the inner ring is constructed to meet the 15 kN (3,372 pounds) minimum strength requirement of the climbing standard (EN 12277), and the outer sheath alone does not meet said minimum strength requirement. It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the current invention to manufacture the inner ring of Chiu as modified by Martin to comply with EN 12277 standards for the predictable result of allowing it to be used for its intended purpose in European countries under the European Standards of safety.
Furthermore, in regards to claim 10 while Chiu discloses the inner ring is formed as a coil having plurality of windings of filamentary material (paragraph [0005]; see below).

    PNG
    media_image10.png
    160
    574
    media_image10.png
    Greyscale

Chiu does not explicitly disclose 50 to 200 windings. However, it would have been obvious to one having ordinary skill in the art before the time of the invention to have the inner ring wind at 50 to 200 windings depending on the intended application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive because:
Applicant argues “Regarding Claims 11 and 12, which depend from Claim 1, the Examiner indicates in the April 29, 2022 Office Action ("Office Action") that these claims were withdrawn as "nonelected species..., there being no allowable generic or linking claim." (Office Action at 2.) Applicant respectfully points out that Claims 11 and 12 were never withdrawn and were already examined twice in the February 8, 2021 Office Action and the July 9, 2021 Office Action. Additionally, they both depend from Claim 1, which is generic to both claims. Claims 11 and 12 recite specific structure of the inner structural ring, whereas Claim 1 merely recites "a load bearing inner structural ring". As such, Applicant respectfully submits that Claims 11 and 12 are not and have not been withdrawn”; examiner respectfully disagrees and reminds applicant that according to the election that the applicant submitted on 11/20/2020, applicant has elected species (I) of fig. 3 versus non-elected species (II) figure 8 and species (III) figure 9 to which claims 11 and 12 are directed respectively; as detailed in the restriction requirement issued on 09/23/2020.
Applicant argues “Chiu and/or Martin do not teach or suggest the claimed invention. The claimed invention is, in brief, a load bearing belay loop having a load bearing inner structural ring and an outer sheath that covers the inner ring. The inner structural ring is configured to bear substantially all of a tensile load when the tensile load is placed on said belay loop, and the outer sheath is configured to bear substantially none of the tensile load when the tensile load is placed on the belay loop. Support for the above amendment to Claim 1 can be found in, e.g., Fig. 7 and    0037 0041 of the specification”; examiner respectfully disagrees and provides that at least the first half of this recitation constitutes new matter because there is no support in the original specification for this limitation. To clarify, the specification states the inner structural ring is load bearing; which is not the same as “configured to bear substantially all of a tensile load”. 
Applicant argues “neither Chiu nor Martin teach a load bearing belay loop having a non-load bearing outer sheath. The Examiner maintains that Chiu includes a non-load bearing outer sheath (Office Action at 5-6). However, webbing 1 in Chiu is described as "a polyester webbing with high strength of a single layer structure. The high-strength polyester webbing has high tensile strength." (Chiu at   0019.) As such, it is clear that Chiu's outer webbing 1 is load bearing or is intended to be load bearing. There is no teaching or suggestion in Chiu that indicates otherwise”; examiner respectfully disagrees and provides that the yarn 3 of Chiu is not only intended to be the load-bearing element as described in paragraph [0021] but its thickness is also selected based on the load bearing capacity (also paragraph [0021]) hence the capacity of the entire assembly is expected to be borne by the wire that forms yarn 3 and in the same manner in the current invention.

    PNG
    media_image11.png
    86
    454
    media_image11.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634